Citation Nr: 0604852	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of 
fractures of the right ileum, right iliac crest, and left 
pelvis.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of a back 
injury.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
September 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office, which denied the veteran entitlement to 
service connections for the disorders at issue.  The veteran 
was notified by letter of this determination by the Boise, 
Idaho Regional Office (RO) that same month.  

In October 2004, the veteran and his witness appeared at the 
RO and presented testimony in support of his claims before 
the undersigned Veterans Law Judge.  A transcript of this 
testimony has been associated with the veteran's claims file.

The issues of service connection for residuals of fractures 
to the right ileum, right iliac rest, and left pelvis, 
residuals of a neck injury, and residuals of a back injury 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

During his October 2004 hearing, the veteran stated that he 
wished to withdraw his appeal of the issue of service 
connection for residuals of a head injury. 




CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claims of entitlement to service connection for 
residuals of a head injury.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b). Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

At a hearing before the undersigned in October 2004, the 
veteran indicated that he wished to withdraw his Board appeal 
as to the issues of entitlement to service connection for 
residuals of a head injury.  A transcript of that hearing is 
of record.  Because the transcript of the hearing serves to 
reduce the appellant's withdrawal of this issue to writing, 
this matter is no longer before the Board for review as there 
remains no allegations of errors of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 2002); see 38 
C.F.R. § 20.204(b) (2005); cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that notice of disagreement be in writing as of 
date of certification of transcript).  Accordingly, this 
issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration. As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

The appeal as to the issues of service connection for 
residuals of a head injury is dismissed.


REMAND

A preliminary review of the veteran's service medical records 
shows that in July 1958, the veteran sustained a fracture of 
the anterior superior iliac spine of the right ilium plus 
multiple contusions after being thrown approximately 30 to 40 
feet out of a motor vehicle following a tire blow out while 
on a public highway.  X-rays of the pelvis revealed a large 
comminuted fracture, V shaped of the right anterior ilium 
involving an avulsion comminuted fracture of the anterior 
superior iliac spine.  These records also show that the 
veteran was noted over a year thereafter to have worn a back 
brace following this accident and to have complaints of 
persistent back pain.

The veteran is seeking service connection for residuals of 
right ileum, right iliac crest, and left pelvis, as well as 
residuals of back and neck injuries , which he maintains 
stems from his motor vehicle accident in service.
  
While VA examined the veteran in April 2003 with respect to 
his contentions that he has a current right hip disorder 
attributable to his injury in service, examination for 
residuals of back and neck injuries in light of the veteran's 
contentions was not undertaken.  Furthermore it does not 
appear that the veteran's examiner reviewed the veteran's 
service medical records prior to this examination.  The Board 
is therefore of the opinion that additional examination is 
warranted   

At his hearing in October 2004, the veteran testified that he 
was treated by private physicians following service who have 
since deceased and that for the last 15 years he has received 
medical treatment solely from VA, primarily at VA outpatient 
clinics in Pocatello, Idaho, Salt Lake City, Utah, and 
Popular Bluff, Missouri.  VA treatment records currently on 
file consist of medical records from the Salt Lake City and 
Pocatello facilities and are dated between December 2000 and 
December 2002.  Pertinent VA records related to evaluation 
and treatment for the disorders at issue, not currently on 
file, should be obtained and associated with his claims file.  
The veteran also testified that he was awarded Social 
Security Administration benefits in 1990.  Any records 
forming the basis for an award of SSA benefits must be added 
to the claims file prior to resolution of the veteran's 
appeal.  See 38 U.S.C.A. § 5106 (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Lastly, the veteran testified and the medical evidence shows 
that the veteran was injured in a motor vehicle accident in 
1970, which resulted in facial reconstruction.  Medical 
records related to this accident and related treatment should 
be obtained and associated with his claims file.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorders at issue.  
After securing any necessary release 
required, the RO should obtain all 
identified records to include records of 
evaluation and treatment provided to the 
veteran for injuries sustained in his 
motor vehicle accident subsequent to 
service.  If any requested records are 
not available, or if the search for any 
such record otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.

2.  The RO should take appropriate action 
to obtain a copy of the SSA decision 
awarding disability benefits to the 
veteran as well as the underlying medical 
records upon which the decision was 
based.

3.  Thereafter, the RO should schedule 
the veteran for an examination by an 
orthopedist in order to determine the 
nature, severity, and etiology of the 
veteran's hip, back and neck disorders.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests, to include x-ray studies and any 
other specialized tests deemed necessary, 
should be conducted.  It is requested 
that the examiner obtain a detailed 
clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any hip, back, and/or 
neck disorder is related to military 
service, to include the motor vehicle 
accident in 1958.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal 
with consideration of the evidence 
obtained in response to the above 
development.
   
Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


